Case 0:20-cv-60087-RAR Document 1 Entered on FLSD Docket 01/15/2020 Page 1 of 11



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                                  Case No.: 0:20-cv-60087
  JOHN BENNETT,
  individually and on behalf of all
  others similarly situated,                                                        CLASS ACTION

          Plaintiff,                                                                JURY TRIAL DEMANDED

  v.

  DYNAMIC F&B CONCEPTS INC
  d/b/a TARK'S OF DANIA,

        Defendant.
  __________________________________/

                                           CLASS ACTION COMPLAINT

          Plaintiff JOHN BENNETT (“Plaintiff”) brings this class action against Defendant

  DYNAMIC F& B CONCEPTS INC d/b/a TARK'S OF DANIA (“Defendant”) and alleges upon

  personal knowledge, experiences, and, as to all other matters, upon information and belief,

  including investigation conducted by Plaintiff’s attorneys.

                                              NATURE OF THE ACTION

          1.      This is a putative class action under the Telephone Consumer Protection Act, 47 U.S.C.

  § 227 et seq., (“TCPA”), arising from Defendant’s violations of the TCPA.

          2.      Defendant is a restaurant headquartered in Dania Beach, Florida.

          3.      To solicit new clients, Defendant engages in unsolicited marketing with no regard for

  privacy rights of the recipients of those messages.

          4.      Defendant caused thousands of unsolicited text messages to be sent to the cellular

  telephones of Plaintiff and Class Members, causing them injuries, including invasion of their privacy,

  aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

                                                                                                                            PAGE | 1 of 11
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:20-cv-60087-RAR Document 1 Entered on FLSD Docket 01/15/2020 Page 2 of 11



          5.       Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct.

  Plaintiff also seeks statutory damages, individually and on behalf of Class Members, as defined below,

  and any other available legal or equitable remedies resulting from the illegal actions of Defendant.

                                            JURISDICTION AND VENUE

          6.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

  statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national class,

  which will result in at least one Class member belonging to a different state than Defendant. Plaintiff

  seeks up to $1,500.00 in damages for each text message in violation of the TCPA, which, when

  aggregated among a proposed class numbering in the tens of thousands, or more, exceeds the

  $5,000,000.00 threshold for federal court jurisdiction under the Class Action Fairness Act (“CAFA”).

          7.      Venue is proper in the United States District Court for the Southern District of Florida

  pursuant to 28 U.S.C. §§ 1391(b) and (c) because Defendant are deemed to reside in any judicial district

  in which it is subject to the court’s personal jurisdiction, and because Defendant provide and market

  their services within this district thereby establishing sufficient contacts to subject it to personal

  jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within this district and, on

  information and belief, Defendant have sent the same text message complained of by Plaintiff to other

  individuals within this judicial district, such that some of Defendant’s acts have occurred within this

  district, subjecting Defendant to jurisdiction here.

                                                            PARTIES

          8.      Plaintiff is a natural person and is a resident of Broward County, Florida.

          9.      Defendant is a Florida limited liability company, with a principal address of 1317 South

  Federal HWY, Dania Beach, Florida 33004.

          10.     Defendant directs, markets, and conducts substantial business activities in Florida.

                                                                                                                            PAGE | 2 of 11
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:20-cv-60087-RAR Document 1 Entered on FLSD Docket 01/15/2020 Page 3 of 11



                                                             THE TCPA

         11.        The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

  an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47 U.S.C. §

  227(b)(1)(A).

         12.        The TCPA defines an “automatic telephone dialing system” (“ATDS”) as “equipment

  that has the capacity - (A) to store or produce telephone numbers to be called, using a random or

  sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

         13.        It is a violation of the TCPA to make “any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using any

  automatic telephone dialing system … to any telephone number assigned to a … cellular telephone

  service ….” 47 U.S.C. § 227(b)(1)(A)(iii). “A text message to a cellular telephone qualifies as a

  ‘call’ within the meaning of the TCPA.” Thomas v. Peterson's Harley Davidson of Miami, L.L.C.,

  363 F. Supp. 3d 1368, 1371 (S.D. Fla. 2018).

         14.        The TCPA exists to prevent communications like the ones described within this

  Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

         15.        In an action under the TCPA, a plaintiff must show only that the defendant “called a

  number assigned to a cellular telephone service using an automatic dialing system or prerecorded

  voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

  F.3d 1265 (11th Cir. 2014).

         16.        The Federal Communications Commission (“FCC”) is empowered to issue rules and

  regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

  are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

  nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

                                                                                                                              PAGE | 3 of 11
                                         LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                  110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                            www.JibraelLaw.com
Case 0:20-cv-60087-RAR Document 1 Entered on FLSD Docket 01/15/2020 Page 4 of 11



  inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

  they pay in advance or after the minutes are used.

          17.     A defendant must demonstrate that it (the defendant) obtained the plaintiff’s prior

  express consent. See In the Matter of Rules and Regulations Implementing the Tel. Consumer Prot. Act

  of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent “for non-telemarketing and

  non-advertising calls”). Further, the FCC has issued rulings and clarified that consumers are entitled to

  the same consent-based protections for text messages as they are for calls to wireless numbers. See

  Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (“The FCC has determined that

  a text message falls within the meaning of ‘to make any call’ in 47 U.S.C. § 227(b)(1)(A)”).

                                                              FACTS

          18.     Beginning on or about January 12, 2020, Defendant began sending marketing text

  messages to Plaintiff’s cellular telephone number, ending in 5921 (the “5921 Number”), without

  Plaintiff’s prior express consent. Below is a depiction of the text messages Defendant sent to Plaintiff:




                                                                                                                            PAGE | 4 of 11
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:20-cv-60087-RAR Document 1 Entered on FLSD Docket 01/15/2020 Page 5 of 11



          19.      Defendant’s tortious conduct against Plaintiff occurred in part within this district and,

  on information and belief, Defendant sent the same text message complained of by Plaintiff to other

  individuals within this judicial district, such that some of Defendant’s acts have occurred within this

  district, subjecting Defendant to jurisdiction here. In addition, jurisdiction in this district is proper

  because Defendant’s principal place of business is in this district.

          20.      At no point in time did Plaintiff provide Defendant with Plaintiff’s express written

  consent to be contacted by text message using an ATDS.

          21.      Plaintiff is the sole user and/or subscriber of the 5921 Number.

          22.      The number used by or on behalf of Defendant (954-925-8275) is known as a “long

  code,” a standard 10-digit phone number that enabled Defendant to send SMS text messages en masse,

  while deceiving recipients into believing that the message was personalized and sent from a telephone

  number operated by an individual.

          23.      Long codes work as follows: Private companies known as SMS gateway providers have

  contractual arrangements with mobile carriers to transmit two-way SMS traffic. These SMS gateway

  providers send and receive SMS traffic to and from the mobile phone networks' SMS centers, which

  are responsible for relaying those messages to the intended mobile phone. This allows for the

  transmission of a large number of SMS messages to and from a long code.

          24.      The impersonal and generic nature of Defendant’s text messages, coupled with the fact

  that they were originated from a long-code, demonstrates that Defendant utilized an automatic telephone

  dialing system, i.e., an ATDS, in transmitting the messages.

          25.      To send the text message, Defendant used a messaging platform (the “Platform”) that

  permitted Defendant to transmit thousands of automated text messages without any human

  involvement.

                                                                                                                             PAGE | 5 of 11
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                 110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                           www.JibraelLaw.com
Case 0:20-cv-60087-RAR Document 1 Entered on FLSD Docket 01/15/2020 Page 6 of 11



          26.      The Platform has the capacity to store telephone numbers.

          27.      The Platform has the capacity to generate sequential numbers.

          28.      The Platform has the capacity to dial numbers in sequential order.

          29.      The Platform has the capacity to dial numbers from a list of numbers.

          30.      The Platform has the capacity to dial numbers without human intervention,

          31.      The Platform has the capacity to schedule the time and date for future transmission of

  text messages.

          32.      To transmit the text messages at issue, the Platform automatically executed the

  following steps: [1] The Platform retrieved each telephone number from a list of numbers in the

  sequential order the numbers were listed; [2] The Platform then generated each number in the sequential

  order listed and combined each number with the content of Defendant’s message to create “packets”

  consisting of one telephone number and the message content; [3] Each packet was then transmitted in

  the sequential order listed to an SMS aggregator, which acts an intermediary between the Platform,

  mobile carriers (e.g. AT&T), and consumers; and [4] Upon receipt of each packet, the SMS aggregator

  transmitted each packet – automatically and with no human intervention – to the respective mobile

  carrier for the telephone number, again in the sequential order listed by Defendant. Each mobile carrier

  then sent the message to its customer’s mobile telephone.

          33.      The above execution of Defendant’s instructions occurred seamlessly, with no human

  intervention, and almost instantaneously. Indeed, the Platform is capable of transmitting thousands of

  text messages following the above steps in minutes, if not less.

          34.      The following graphic summarizes the above steps and demonstrates that the dialing of

  the text messages at issue was done by the Platform automatically and without any human intervention:




                                                                                                                            PAGE | 6 of 11
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:20-cv-60087-RAR Document 1 Entered on FLSD Docket 01/15/2020 Page 7 of 11




          35.     Defendant’s text messages to Plaintiff caused the depletion of Plaintiff’s cellular

  telephone battery. The battery used to power Plaintiff’s cellular telephone can only be recharged a

  limited number of times before the battery’s voltage begins to decrease, causing the cellular phone to

  turn off completely, without warning, if the battery drops below the minimum voltage needed to safely

  power Plaintiff’s cellular telephone.

          36.     Defendant’s text messages took up memory space on Plaintiff’s cellular telephone, with

  each message taking up approximately 190 bytes. The cumulative effect of unsolicited text messages,

  such as those complained of by Plaintiff herein, poses a real risk of ultimately rendering the phone

  unusable for text messaging purposes as a result of the phone’s memory being taken up. In fact, the FTC

  identified slower cell phone performance caused by a phone’s memory being taken up as real harm. [1]

                                                 CLASS ALLEGATIONS

          37.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, individually

  and on behalf of all others similarly situated.

                                                    PROPOSED CLASS

          38.     Plaintiff brings this case on behalf of the following class (collectively, the “Class”):


                         No Consent Class: [1] All persons in the United States [2]
                         within the four years immediately preceding the filing of this

  [1]
    See https://www.consumer.ftc.gov/articles/0350-text-message-spam#text (finding that text message
    solicitations like the ones sent by Defendant present a “triple threat” of identity theft, unwanted cell
    phone charges, and slower cell phone performance).
                                                                                                                            PAGE | 7 of 11
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:20-cv-60087-RAR Document 1 Entered on FLSD Docket 01/15/2020 Page 8 of 11



                        Complaint [3] whose cellular telephone number [4] was sent
                        one or more text message [5] using the same type of equipment
                        used to text message Plaintiff [6] from Defendant or anyone
                        on Defendant’s behalf.

         39.     Defendant and their employees or agents are excluded from the Class.

         40.     Plaintiff does not know the number of members in the Class but believes the Class

  members number in the several thousands, if not more.

                                                       NUMEROSITY

         41.     Upon information and belief, Defendant has placed automated calls to cellular telephone

  numbers belonging to thousands of consumers throughout the United States without their prior express

  written consent. The members of the Class, therefore, are believed to be so numerous that joinder of all

  members is impracticable.

         42.     The exact number and identities of the Class members are unknown at this time and can

  be ascertained only through discovery. Identification of the Class members is a matter capable of

  ministerial determination from Defendant’s call records.

                                COMMON QUESTIONS OF LAW AND FACT

         43.     There are numerous questions of law and fact common to the Class which predominate

  over any questions affecting only individual members of the Class. Among the questions of law and

  fact common to the Class are: [1] Whether Defendant made non-emergency calls to Plaintiff and Class

  members’ cellular telephones using an ATDS; [2] Whether Defendant can meet their burden of showing

  that they obtained prior express written consent to make such calls; [3] Whether Defendant conduct was

  knowing and willful; [4] Whether Defendant are liable for damages, and the amount of such damages;

  and [5] Whether Defendant should be enjoined from such conduct in the future.

         44.     The common questions in this case are capable of having common answers. If Plaintiff’s

  claim that Defendant routinely transmits text messages to telephone numbers assigned to cellular
                                                                                                                           PAGE | 8 of 11
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:20-cv-60087-RAR Document 1 Entered on FLSD Docket 01/15/2020 Page 9 of 11



  telephone services is accurate, Plaintiff and the Class members will have identical claims capable of

  being efficiently adjudicated and administered in this case.

                                                      TYPICALITY

          45.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based

  on the same factual and legal theories.

                     PROTECTING THE INTERESTS OF THE CLASS MEMBERS

          46.     Plaintiff is a representative who will fully and adequately assert and protect the interests

  of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

  and will fairly and adequately protect the interests of the Class.

                                                        SUPERIORITY

          47.     A class action is superior to all other available methods for the fair and efficient

  adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

  economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

  Class are in the millions of dollars, the individual damages incurred by each member of the Class

  resulting from Defendant wrongful conduct are too small to warrant the expense of individual lawsuits.

  The likelihood of individual Class members prosecuting their own separate claims is remote, and, even

  if every member of the Class could afford individual litigation, the court system would be unduly

  burdened by individual litigation of such cases.

          48.     The prosecution of separate actions by members of the Class would create a risk of

  establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

  one court might enjoin Defendant from performing the challenged acts, whereas another may not.

  Additionally, individual actions may be dispositive of the interests of the Class, although certain class

  members are not parties to such actions.

                                                                                                                            PAGE | 9 of 11
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:20-cv-60087-RAR Document 1 Entered on FLSD Docket 01/15/2020 Page 10 of 11



                                                 COUNT I
                                  VIOLATIONS OF 47 U.S.C. § 227(b)
                               On Behalf of Plaintiff and the No Consent Class

         49.     Plaintiff re-alleges and incorporates paragraphs 1-48 as if fully set forth herein.

         50.     Defendant – or third parties directed by Defendant – used equipment having the

  capacity to store telephone numbers, using a random or sequential generator, and to dial such

  numbers and/or to dial numbers from a list automatically, without human intervention, to make

  non-emergency telephone calls to the cellular telephones of Plaintiff and the other members of the

  Class. These calls, or more precisely, text messages, were sent without regard to whether

  Defendant had first obtained express permission from the called party to send such text message.

  In fact, Defendant did not have prior express consent to text the cell phones of Plaintiff or the other

  members of the putative Class when such text messages were sent.

         51.     Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic

  telephone dialing system to make non-emergency telephone calls to the cell phones of Plaintiff

  and the other members of the putative Class without their prior express consent.

         52.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

  Plaintiff and the other members of the No Consent Class were harmed and are each entitled to a

  minimum of $500.00 in damages for each violation. Plaintiff and the No Consent Class are also

  entitled to an injunction against future calls. To the extent Defendant’s misconduct is determined

  to be willful and knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount

  of statutory damages recoverable by the members of No Consent Class.

         53.     WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

  Plaintiff and the No Consent Class, and against Defendant that provides the following relief: [1]

  Statutory damages of $500 per violation, and up to $1,500 per violation if proven to be willful; [2]

                                                                                                                       PAGE | 10 of 11
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:20-cv-60087-RAR Document 1 Entered on FLSD Docket 01/15/2020 Page 11 of 11



  A permanent injunction prohibiting Defendant from violating the TCPA in the future through

  calling or texting cell phones using an automatic telephone dialing system; [3] A declaration that

  Defendant used an automatic telephone dialing system and violated the TCPA in using such to call

  or text the cell phones of Plaintiff and the No Consent Class; and [4] Any other relief the Court

  finds just and proper.

                                                     JURY DEMAND

         54.     Plaintiff, respectfully, demands a trial by jury on all issues so triable.

                                DOCUMENT PRESERVATION DEMAND

         55.     Plaintiff demands that Defendant takes affirmative steps to preserve all records,

  lists, electronic databases or other itemization of telephone numbers associated with Defendant

  and the text messages as alleged herein.

                 DATED: January 15, 2020
                                                                   Respectfully Submitted,

                                                                    /s/ Jibrael S. Hindi                                    .
                                                                   JIBRAEL S. HINDI, ESQ.
                                                                   Florida Bar No.: 118259
                                                                   E-mail:      jibrael@jibraellaw.com
                                                                   THOMAS J. PATTI, ESQ.
                                                                   Florida Bar No.: 118377
                                                                   E-mail:      tom@jibraellaw.com
                                                                   The Law Offices of Jibrael S. Hindi
                                                                   110 SE 6th Street, Suite 1744
                                                                   Fort Lauderdale, Florida 33301
                                                                   Phone:       954-907-1136
                                                                   Fax:         855-529-9540

                                                                   COUNSEL FOR PLAINTIFF




                                                                                                                       PAGE | 11 of 11
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
